          CASE 0:21-cr-00027-PAM-KMM Doc. 33 Filed 04/15/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    UNITED STATES OF AMERICA,                                       No. 21-CR-27-PAM-KMM

                        Plaintiff,

    v.                                                               ORDER

    JASON ROBERT BURHAM KARIMI,

                        Defendant.


         This matter is before the Court on Jason Karimi’s Motion to Exercise Religious
Tenet. ECF No. 29. Mr. Karimi is a member of the Rastafari religion and requests that he be
allowed to wear a religious head covering during future court appearances. The head
covering at issue is a Tam, which he describes as “a loose-fitting, colorful hat that
Mr. Karimi wears as part of his spiritual, personal religious beliefs tied to Rastafarianism.” Id.
at 2. The government does not object to the motion. ECF No. 32.

         Based on the motion and the absence of any objection from the government, the
motion is GRANTED. Accordingly, Mr. Karimi will be allowed to wear a religious head
covering during the upcoming motions hearing scheduled for May 4, 2021, and any other
Court appearances before the undersigned.1

Date: April 14, 2021

                                                             s/Katherine Menendez
                                                            Katherine Menendez
                                                            United States Magistrate Judge




1       Although Mr. Karimi’s motion may be read to request permission to wear a Tam at
all future in-person court proceedings, the request to wear a head covering in any appearance
before a different judge should be presented to that judicial officer, including the District
Judge assigned to this case.


                                                1
